                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   KARLA L. PARTON,                                 )
                                                    )
                  Plaintiff,                        )
                                                    )
   v.                                               )          No. 3:18-CV-419-TRM-DCP
                                                    )
   JOHNSON & JOHNSON and                            )
   ETHICON, INC.,                                   )
                                                    )
                  Defendants.                       )

                                  MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is Defendants’ Motion to Strike Plaintiff’s Second Deficient Expert

   Disclosure for Dr. Anne Weber and Strike Untimely Expert Disclosure of Dr. Jimmy Mays

   (“Motion to Strike”) [Doc. 124]. Plaintiff has responded in opposition [Doc. 127], and Defendants

   have replied [Doc. 128]. The Motion is ripe for adjudication. Accordingly, for the reasons

   explained below, the Court finds Defendants’ Motion to Strike [Doc. 124] well taken, and the same

   is GRANTED.

   I.     POSITIONS OF THE PARTIES

          Defendants assert that Plaintiff’s expert disclosure of Dr. Anne Weber (“Dr. Weber”) is

   deficient, despite the Court ordering Plaintiff to submit compliant expert disclosures. Defendants

   state that Plaintiff disclosed Dr. Weber’s prior trial testimony, which was contrary to the Court’s

   previous Memorandum and Order [Doc. 123] and Federal Rule of Civil Procedure 26(a)(2)(B). In

   addition, Defendants argue that Dr. Weber’s disclosure does not include an updated list of

   publications, testimony in the last four years, or a statement of compensation. Defendants request




Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 1 of 13 PageID #: 5064
   that Dr. Weber be stricken as an expert for Plaintiff’s failure to comply with the Court’s

   Memorandum and Order [Doc. 123] and Rule 26(a)(2)(B).

           Defendants also request that the Court strike the expert report of Dr. Jimmy Mays (“Dr.

   Mays”), arguing that the report is untimely. Defendants state that the deadline to disclose expert

   testimony was July 30, 2019, and Plaintiff did not disclose Dr. Mays before the deadline. Further,

   Defendants argue that Plaintiff did not request an extension of the expired deadline and that any

   request for more time would be unavailing because Plaintiff cannot demonstrate good cause or

   excusable neglect. Finally, Defendants assert that they are surprised and prejudiced by Plaintiff’s

   late disclosure.

           Plaintiff responds [Doc. 127] that Dr. Weber and Dr. Mays should be permitted to testify

   in this case. With respect to Dr. Weber, Plaintiff relies on SMD Software, Inc., v. EMove, Inc.,

   945 F. Supp. 2d 628 (E.D. N.C. 2013), stating that the court refused to exclude the expert opinions

   that were not disclosed. Plaintiff states that, similar to the facts in SMD Software, all of the

   opinions in this case have already been disclosed by other experts or are similar to opinions that

   have been previously expressed. Further, Plaintiff states that in SMD Software, the court found

   that allowing evidence from the opposing party’s late-disclosed expert would not disrupt the trial

   because no trial date had been set and a motion for partial summary judgment was pending.

   Plaintiff states that this is precisely the situation in this case.

           With respect to Dr. Mays, Plaintiff argues that Defendants fail to recognize that the Sixth

   Circuit’s reversal of this matter has essentially amounted to a re-set. Plaintiff contends that the

   previous expert disclosure deadlines are not in force after the matter was remanded from the Sixth

   Circuit. Plaintiff states that Defendants rely on the Scheduling Order [Doc. 16] from December

   10, 2018, but it was entered by another District Judge and before the Sixth Circuit reversed this


                                                        2



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 2 of 13 PageID #: 5065
   case. Plaintiff contends, therefore, that the prior Scheduling Order is obsolete. In addition,

   Plaintiff states that there are new developments that occurred, rendering Dr. Mays’s testimony

   particularly relevant. Plaintiff asserts that although there is no controlling scheduling order

   currently in place, even if there was a deadline, there is good cause pursuant to Rule 16 to allow

   both disclosures.

          Specifically, Plaintiff explains that she acted diligently in disclosing Dr. Weber and Dr.

   Mays and that Defendants will suffer no prejudice due to any delay in these disclosures. Plaintiff

   anticipates formally moving to admit Dr. Weber’s former testimony as she did with Dr. Klinge.

   Plaintiff states that as with Dr. Klinge, Defendants had the full opportunity to examine Dr. Weber.

   Plaintiff contends that a ruling on the motion concerning Dr. Klinge will likely foreshadow the

   decision on a comparable motion concerning Dr. Weber. 1 Finally, Plaintiff states that Defendants

   already have an expert on the issues implicated by Dr. Weber’s and Dr. Mays’s opinions.

          Defendants maintain [Doc. 128] that the Court has already held that Dr. Weber’s disclosure

   is deficient, and Plaintiff did not cure the deficiencies. Defendants state that Plaintiff makes the

   same arguments that she previously made to the Court, and the Court rejected such arguments.

   Defendants argue that Plaintiff’s intention to move to admit Dr. Weber’s prior testimony is not

   relevant to the instant issues. With respect to Dr. Mays, Defendants maintain that the disclosure

   was too late and that there is no basis to permit the late disclosure. Defendants contend that there

   were no new developments warranting a late expert disclosure.


          1
             The Court notes that Plaintiff has moved to admit the former testimony of Dr. Uwe Klinge
   [Doc. 125]. In her Motion, Plaintiff states that Dr. Klinge is a materials expert and that his last
   known address is in Germany, rendering him unavailable to testify at this trial. Plaintiff states that
   she does not intend to travel to Germany to seek his deposition or request that he testify live at
   trial, and therefore, she seeks to admit his deposition testimony that was admitted during the trial
   in Kaiser v. Johnson & Johnson, No. 2:17-CV-114-PPS, 2018 WL 739871 (N.D. Ind. Feb. 7,
   2018). Defendants have opposed this Motion [Doc. 126]. The Court has not ruled on this Motion.
                                                     3



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 3 of 13 PageID #: 5066
   II.     ANALYSIS

           Accordingly, for the reasons more fully explained below, the Court finds Defendants’

   Motion to Strike [Doc. 124] well taken, and it is GRANTED.

           The Court will first address the arguments with respect to Dr. Weber’s disclosure and then

   turn to the arguments in relation to Dr. Mays’s disclosure.

           A.     Dr. Weber

           By way of background, the Court entered a Memorandum and Order on April 5, 2021,

   directing Plaintiff to submit expert reports in compliance with Rule 26(a)(2)(B) within thirty (30)

   days.   [Doc. 123].    Specifically, Plaintiff’s previous expert disclosures incorporated prior

   deposition and trial testimony, which the undersigned found to be deficient. With respect to Dr.

   Weber, Plaintiff disclosed as follows, “We also expressly make part of this disclosure the

   testimony Dr. Weber gave in Hammons v. Ethicon, No. 003913 (Philadelphia County, Court of

   Common Pleas).” The Court concluded that this “practice does not fairly identify the opinions

   Plaintiff relies on in this case.” [Id. at 5]. The Court, however, allowed Plaintiff to update the

   expert disclosures in order to comply with Rule 26(a)(2)(B). [Id. at 6].

           Defendants assert that Plaintiff did not comply with the Court’s previous Memorandum

   and Order [Doc. 123] in that Dr. Weber’s disclosure remains deficient. Specifically, Plaintiff

   supplemented Dr. Weber’s disclosure as follows:

                  Plaintiff is not in a position to supplement Dr. Weber’s expert report
                  previously disclosed as Ex. 3 to the [R]ule 26 disclosure.
                  Accordingly, Plaintiff will only seek to introduce Dr. Weber’s
                  former testimony as given in Hammons about Prolift as her expert
                  testimony in the Patron trial. The referenced testimony in
                  Hammons is attached hereto as Ex. 3.




                                                    4



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 4 of 13 PageID #: 5067
   [Doc. 124 at 3]. In addition, Defendants state that the disclosure does not contain a list of Dr.

   Weber’s updated list of publications, testimony in the last four years, or a statement of

   compensation.

            For the reasons stated in the Court’s previous Memorandum and Order, the Court finds that

   the disclosure of Dr. Weber is deficient. See [Doc. 123]. The Court notes, however, that there is

   another reason to exclude Dr. Weber. Plaintiff acknowledges that Dr. Weber’s disclosure does not

   contain a list of her publications, testimony in the last four years, or a statement of compensation.

   Rule 26(a)(2)(B) states that the expert disclosure “must” contain, in part, as follows:

                   iv) the witness’s qualifications, including           a list of
                   all publications authored in the previous 10 years;

                   (v) a list of all other cases in which, during the previous 4
                   years, the witness testified as an expert at trial or by
                   deposition; and

                   (vi) a statement of the compensation to be paid for the study
                   and testimony in the case.

   Crouch v. John Jewell Aircraft, Inc., No. 3:07-CV-638-DJH, 2016 WL 157470, at *2 (W.D. Ky.

   Jan. 12, 2016). The inclusion of the above information in the expert disclosure is mandatory. Id.

   at *4.

            In Crouch, the court considered whether the expert should be prohibited from testifying

   because his disclosure did not include a list of publications, the testimony he provided in the past

   four years, compensation information, or the facts and data he considered. Id. at *3. The court

   held that the expert’s failure to provide a complete list of publications was harmless because he

   simply failed to list two revised articles. Id. The court further held that the expert’s failure to

   provide his compensation information was harmless because he eventually disclosed it. Id. at *4.




                                                    5



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 5 of 13 PageID #: 5068
           With respect to the failure to provide trial or deposition testimony, however, the court

   stated that such information must include “at a minimum, the courts in which the testimony

   occurred, the names of the parties and the case numbers, and must indicate whether the testimony

   was given at deposition or at trial.” Id. (quoting Ater ex rel. Ater v. Follrod, No. 2:00-CV-934,

   2004 WL 6042439, at *1 (S.D. Ohio Nov. 10, 2004)). The court found the expert’s disclosure

   “particularly disturbing” because he failed “to supplement his report with a complete and useful

   list of trial or deposition testimony for the last four years, especially considering” the court ordered

   “plaintiffs to make expert disclosures that fully comply with Rule 26.” Id. (Emphasis in original).

   The court concluded, “The failure to supplement [the] expert disclosure with a complete and

   useful list of trial and deposition testimony for the last four years stands as an independent basis

   upon which to prohibit him from testifying at trial.” Id.

           Similarly, Plaintiff acknowledges that Dr. Weber’s disclosure does not contain a list of

   publications, compensation information, and trial/deposition testimony. See also Phillips v.

   Tricam Indus., Inc., No. 1:19-CV-00184, 2020 WL 1816468, at *6 (W.D. Mich. Feb. 20, 2020)

   (finding exclusion was mandatory because the expert report was unsigned, and it did not include

   a statement of his qualifications, publications, list of cases, or his rates of compensation).

   Accordingly, the Court finds Dr. Weber’s disclosure deficient under Rule 26(a)(2)(B).

           Given that the Court finds Dr. Weber’s disclosure deficient, the Court must consider

   sanctions. Rule 37 governs sanctions for the failure to provide expert witness disclosures. Rule

   37(c)(1) provides, “If a party fails to provide information or identify a witness as required by Rule

   26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a

   motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

   Courts have explained, “Federal Rule of Civil Procedure 37(c)(1) requires absolute compliance


                                                      6



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 6 of 13 PageID #: 5069
   with Rule 26(a); that is, it ‘mandates that a trial court punish a party for discovery violations in

   connection with Rule 26 unless the violation was harmless or is substantially justified.’” Hunt v.

   Hadden, 127 F. Supp. 3d 780, 789 (E.D. Mich. 2015), aff’d, 665 F. App’x 435 (6th Cir. 2016)

   (quoting Roberts ex rel. Johnson v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th Cir. 2003))

   (other citations omitted). Further, courts have explained that “exclusion of expert testimony is the

   ‘standard sanction’ for a violation of Rule 26.”             Id. (citing Samos Imex Corp. v. Nextel

   Communications, Inc., 194 F.3d 301, 305 (1st Cir. 1999)). The burden is on the potentially

   sanctioned party to prove harmlessness. Id. (citing Roberts ex rel. Johnson, 325 F.3d at 782).

          In considering whether a party’s omitted disclosure is substantially justified or harmless,

   the Court considers the following factors:

                    (1) the surprise to the party against whom the evidence would be
                    offered; (2) the ability of that party to cure the surprise; (3) the extent
                    to which allowing the evidence would disrupt the trial; (4) the
                    importance of the evidence; and (5) the nondisclosing party’s
                    explanation for its failure to disclose the evidence.

   Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir. 2015) (quotations omitted).

          Plaintiff has not addressed many of the above factors. Instead, Plaintiff primarily argues

   that there is no prejudice to Defendants in allowing Dr. Weber’s disclosure because Dr. Weber’s

   testimony will be her former testimony, where Defendants already cross examined her, “and

   Plaintiffs should not need to supplement with credentials, publications, and compensation.” [Doc.

   127 at 6]. The Court is not aware of any authority that would excuse compliance with Rule

   26(a)(2)(B) simply because a party cross examined a witness during another trial that occurred

   years before the instant Complaint was filed. See Hammons v. Ethicon, Inc., 190 A.3d 1248, 1258

   (2018) (noting that the trial occurred in December 2015). 2 The Court also notes that Plaintiff does


          2
              Plaintiff also argues that exclusion is the exception not the rule and “that vigorous cross
                                                       7



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 7 of 13 PageID #: 5070
   not intend to provide this information and does not explain why such information was missing

   from the disclosure.

          Further, Plaintiff relies on SMD Software in support of her position that Dr. Weber’s

   disclosure should be permitted. In SMD Software, the plaintiff moved to strike an expert’s

   opinions that were not disclosed in his report but provided during a deposition. SMD Software,

   945 F. Supp. 2d at 648. The court declined to exclude the expert because other experts in the case

   had issued the same opinions, meaning the evidence was not surprising to plaintiffs. Id. In

   addition, the court noted that the plaintiffs had the opportunity to cure the defect by requesting

   leave to depose the expert again or raise the issue of exclusion sooner. Id. The court also held that

   allowing the evidence would not disrupt the trial because it had not been set, and a motion for

   partial summary judgment was pending. Id. Further, the court explained that the evidence was

   important. Id. The court concluded that the failure to include the opinions in the expert’s report

   was harmless. Id.

          The Court cannot render the same conclusion in the instant matter because Plaintiff has not

   provided a complete disclosure as required by Rule 26(a)(2)(B) and does not intend to provide a

   complete disclosure. In addition, Plaintiff has not explained the importance of Dr. Weber’s

   testimony to her case. Finally, Plaintiff states that she intends to file a motion admitting Dr.

   Weber’s former testimony. The Court, however, cannot address matters that are not formally

   before it. Accordingly, the Court find Defendants’ position well taken.




   examination, presentation of contrary evidence, and careful instruction on the burden of proof are
   the traditional and appropriate means of attacking evidence.” [Doc. 127] (quoting Daubert v.
   Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 596 (1993)). The Court, however, is not
   considering whether Dr. Weber or Dr. Mays are qualified to testify or whether their testimony is
   reliable. The Court is simply determining whether their disclosures are adequate under Rule
   26(a)(2) and timely under the Scheduling Order [Doc. 16].
                                                   8



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 8 of 13 PageID #: 5071
          B.      Dr. Mays

          Defendants move to strike the expert disclosure of Dr. Mays on grounds that it is untimely.

   Plaintiff denies that the disclosure is untimely, arguing that there is no scheduling order and even

   if there was a scheduling order, Plaintiff asserts that she has presented good cause to disclose Dr.

   Mays at this time.

          By way of background, the Complaint was filed on September 25, 2018, and on December

   10, 2018, United States District Judge Harry Mattice entered a Scheduling Order [Doc. 16], setting

   a deadline for Plaintiff’s expert disclosures on or before July 30, 2019. In October 2019,

   Defendants filed several Daubert motions with respect to Plaintiff’s experts. Plaintiff requested

   that the Court stay briefing on Defendants’ Daubert motions so that the Court could adjudicate her

   request that the Daubert rulings entered in the multi-district litigation (“MDL”) be the law of this

   case. The Court denied Plaintiff’s request for a stay but granted Plaintiff an extension to respond

   to Defendants’ Daubert Motions. [Doc. 91]. Prior to Plaintiff filing her response, the Court

   granted Defendants’ motion for summary judgment [Doc. 96] and closed the case on November

   21, 2019. Plaintiff appealed on December 11, 2019. [Doc. 98].

          On August 13, 2020, the Sixth Circuit reversed the Court’s decision and remanded the case

   for further proceedings. [Doc. 100]. The case was thereafter reassigned to Chief District Judge

   Travis McDonough, who ordered the parties to file a status report on or before October 23, 2020,

   identifying the remaining issues in this case and proposing a trial date and schedule for the

   outstanding deadlines. [Doc. 107]. The parties could not agree to a joint status report, so they filed

   separate reports. [Docs. 108 and 109]. Relevant to the instant matter, Plaintiff did not mention a

   new deadline for expert disclosures in her status report. [Doc. 109].




                                                     9



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 9 of 13 PageID #: 5072
        While the instant Motion was pending, the Chief District Judge entered an Amended

 Scheduling Order [Doc. 132], setting deadlines for pretrial disclosures, the refiling of dispositive

 motions and Daubert motions, motions in limine, and requests for jury instructions. The Amended

 Scheduling Order [Doc. 132] does not contain a deadline for expert disclosures.

        Plaintiff insists that the previous expert disclosure deadlines are not in force after the Sixth

 Circuit reversed this matter. The Court disagrees with Plaintiff’s position for several reasons.

 First, Plaintiff has not cited to any authority in support of her position. Plaintiff contends that her

 position is supported by the Chief District Judge’s Order to file a status report “identifying the

 remaining issues in this case and proposing a trial date and schedule for the outstanding deadlines.”

 [Doc. 127 at 3] (quoting [Doc. 107]). The Court disagrees. The Chief District Judge’s Order

 required the parties to propose a schedule for the “outstanding deadlines.” [Doc. 107] (Emphasis

 added). The deadline for expert disclosures had long passed before the Court dismissed this case.

 In addition, Plaintiff’s own status report [Doc. 109] does not propose a deadline for expert

 disclosures.

        Further, Plaintiff states that new developments constitute reasons for allowing Dr. Mays’s

 testimony in this case. Specifically, Plaintiff cites two articles, one from February 2020 and one

 from March 2021, regarding the degradation of pelvic mesh.               Plaintiff, however, fails to

 sufficiently explain why the publication of two articles allows her to designate a new expert

 opinion in this case.

        Finally, Plaintiff states that even though there are no deadlines in this case, she has

 presented good cause to disclose Dr. Mays at this time. 3 Specifically, Plaintiff argues that she



        3
          As mentioned above, the Chief District Judge entered an Amended Scheduling Order
 [Doc. 13] on June 15, 2021.
                                             10



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 10 of 13 PageID #:
                                   5073
 acted diligently in disclosing Dr. Mays’s testimony, but Plaintiff does not explain how she acted

 diligently. Further, Rule 6(b) states as follows:

                (1) In General. When an act may or must be done within a specific
                time, the court may, for good cause, extend the time:

                (B) on motion made after the time has expired if the party failed to
                act because of excusable neglect.

        The Court has discretion to determine whether a party failed to act because of excusable

 neglect. La Bamba Licensing, LLC v. La Bamba Authentic Mexican Cuisine, Inc., No. 3:16-CV-

 527-CRS, 2017 WL 472093, at *2 (W.D. Ky. Feb. 3, 2017) (citing Nafziger v. McDermott Int'l,

 Inc., 467 F.3d 514, 522 (6th Cir. 2006)) (“We review a district court's determination

 of excusable neglect, or lack thereof, under the abuse-of-discretion standard.”) (citations omitted).

 In determining whether excusable neglect exists, courts balance what are commonly referred to as

 the Pioneer factors as follows:

                (1) the danger of prejudice to the nonmoving party, (2) the length of
                the delay and its potential impact on judicial proceedings, (3) the
                reason for the delay, (4) whether the delay was within the reasonable
                control of the moving party, and (5) whether the late-filing party
                acted in good faith.

 Nafziger, 467 F.3d at 522 (citing Pioneer Inv. Servs Col v. Brunswick Assoc., Ltd. P’Ship, 507

 U.S. 380, 395 (1993)). 4 The Sixth Circuit has also stated, however, that the “Pioneer factors do

 not carry equal weight; the excuse given for the filing must have the greatest import.” Proctor v.

 N. Lakes Cmty. Mental Health, 560 F. App’x 453, 459 (6th Cir. 2014) (quoting United States v.

 Munoz, 605 F.3d 359, 372 (6th Cir. 2010)).



        4 “Although Pioneer arose from a bankruptcy proceeding, its discussion of excusable
 neglect also applies to Federal Rule of Civil Procedure 6(b).” Howard v. Nationwide Prop. &
 Cas. Ins. Co., 306 F. App’x 265, 267 (6th Cir. 2009) (other citations omitted).


                                                     11



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 11 of 13 PageID #:
                                   5074
        The Court has considered these factors and finds that they do not weigh in Plaintiff’s favor.

 The Court finds that Defendants will be prejudiced given that the Amended Scheduling Order

 [Doc. 132] does not set a new deadline for discovery. 5 The Court also finds that the length of time

 from the deadline to the disclosure of Dr. Mays is significant. The deadline for Plaintiff to disclose

 her experts expired on July 30, 2019. The case was dismissed on November 21, 2019, but the

 Sixth Circuit’s mandate was issued on September 4, 2020. Plaintiff did not disclose Dr. Mays

 until May 5, 2021. Thus, excluding the time that this case was pending at the Sixth Circuit, the

 disclosure of Dr. Mays is approximately twelve (12) months overdue. Further, Plaintiff does not

 explain why she did not disclose Dr. Mays until May 2021, and why she could not provide his

 expert disclosure in July 2019. The Court, however, does not find bad faith.

        Accordingly, based on the above factors, the Court does not find excusable neglect or good

 cause to modify the Scheduling Order to allow Plaintiff to disclose Dr. Mays. Further, the Court

 finds that Plaintiff has not met her burden in showing that this late disclosure is substantially

 justified or harmless. See Fed. R. Civ. P. 37(c)(2). As mentioned above, the deadlines in this case

 have expired. Plaintiff has not explained the reasons for the late disclosure, and Defendants have

 no opportunity to seek further discovery from Dr. Mays. While Plaintiff states that an untimely

 disclosure can be cured by modifying the Scheduling Order and providing additional time for

 discovery, Plaintiff has not filed a motion or made the requisite showing that the deadlines should

 be reopened.     Accordingly, the Court finds Defendants’ arguments well taken.




        5
            The original deadline for discovery was September 24, 2019. [Doc. 16].

                                                  12



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 12 of 13 PageID #:
                                   5075
  III.   CONCLUSION

         Accordingly, for the reasons explained above, Defendants’ Motion to Strike Plaintiff’s

 Second Deficient Expert Disclosure for Dr. Anne Weber and Strike Untimely Expert Disclosure

 of Dr. Jimmy Mays [Doc. 124] is GRANTED.

         IT IS SO ORDERED.

                                            ENTER:

                                            _____________________________
                                            Debra C. Poplin
                                            United States Magistrate Judge




                                               13



Case 3:18-cv-00419-TRM-DCP Document 138 Filed 09/01/21 Page 13 of 13 PageID #:
                                   5076
